In a letter dated December 1, 2003, to the Clerk of the Appellate Courts, respondent Benjamin C. Wood, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2003 Kan. Ct. R. Annot. 281).
At the time the respondent surrendered his license, he was scheduled to appear before the Kansas Supreme Court on December 11, 2003. The respondent was to appear before tire Kansas Supreme Court as a result of findings of misconduct made by a hearing panel appointed by Mary Kathleen Babcock, chairperson of the Kansas Board for Discipline of Attorneys. The panel hearing was held as a result of complaints filed by four clients of the respondent’s. The panel made findings of lack of competence, lack of diligence, lack of communication, and a failure to protect the clients’ interests after the respondent abandoned representation of his clients.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Benjamin C. Wood be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Benjamin C. Wood from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs therein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2003 Kan. Ct. R. Annot. 286).